,-------~-   - --   - ··--   -------


                    Case 1:20-mc-00216 Document 1-1 Filed 05/26/20 Page 1 of 2
              Case 4:20-cv-00062-A Document 13 Filed 04/22/20 Page 1 of 2 PageID 72



                                       IN THE UNITED STATES DISTRIC
                                            NORTHERN DISTRICT OF TE          S
                                                FORT WORTH DIVISION                     APR 2 2 2020

                                                                                 CLERK, U.S. DISTRICT COURT
        C.B. MONCRIEF, ET AL.                  I                §                 By
                                                                §                    ----~~k~·p~UI~~-------
                              Plaintiffs,                       §
                                                                §
        vs.                                                     §   NO. 4:20-CV-062-A
                                                                §
        FRANK BERNARDUCCI                I   ET AL.   I         §
                                                                §
                              Defendants.                       §

                                                          FINAL JUDGMENT

                Consistent with the order signed this date,

                The court ORDERS, ADJUDGES, and DECREES that plaintiffs,

        C.B. Moncrief and Kit Moncrief, have and recover from defendant

        Frank Bernarducci the sum of $158,342.10 plus post-judgment

        interest thereon at the rate of .21%, computed daily on the

        unpaid balance from the date of entry of this judgment until the

        full amount of the judgment is paid, and compounded annually.

                The court further ORDERS, ADJUDGES, and DECREES that

       plaintiffs have and recover from defendant Bernarducci Gallery,

        Inc., the sum of $158,342.10 plus post-judgment interest thereon

        at the rate of .21%, computed daily on the unpaid balance from

        the date of entry of this judgment until the full amount of the

        judgment is paid, and compounded annually.
                                                                                  &(57,),('$758(&23<
                                                                                  .$5(10,7&+(//&/(5.

                                                                                 By s/*DONNA ROHMFELD
                                                                                      DEPUTY CLERK
                                                                             U.S. DISTRICT COURT, NORTHERN
                                                                                    DISTRICT OF TEXAS
                                                                                         May 4, 2020
         Case 1:20-mc-00216 Document 1-1 Filed 05/26/20 Page 2 of 2
   Case 4:20-cv-00062-A Document 13 Filed 04/22/20 Page 2 of 2 PageID 73


     The court further ORDERS, ADJUDGES, and DECREES that each

party bear the court costs incurred by that party.

     SIGNED April    ~~,    2020.




                                    2
